Citation Nr: 0418972	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  99-08 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for PTSD, 
evaluated as 10 percent disabling prior to December 2, 1998.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from February 1970 to 
March 1973 and from August 1974 to April 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claim of 
entitlement to a disability rating greater than 10 percent 
for the appellant's service-connected PTSD.

It is noted that the appellant was awarded an increased 
evaluation for his service-connected PTSD loss, from 10 to 30 
percent disabling, effective from January 11, 2001, by a 
December 2001 rating decision.  In a March 2003 rating 
decision, the 30 percent disability rating for the 
appellant's PTSD was made effective from December 2, 1998.

The appellant appeared at a hearing held at the RO on 
February 9, 2004.  A transcript of that hearing has been 
associated with the record on appeal.

It is noted that by a rating decision dated in December 2001, 
the RO granted an increased disability rating for the 
appellant's service-connected high frequency hearing loss 
from zero to 10 percent effective from January 11, 2001.  By 
a rating decision dated in May 2003, the RO granted an 
increased disability rating for the appellant's service-
connected high frequency hearing loss from 10 to 60 percent 
effective from April 16, 2003.  Although each of those 
decisions determined that the effective date for the higher 
rating was from the date of the appellant's claim, a March 
2003 rating decision regarding the appellant's service-
connected PTSD suggests that the appellant's claim of 
entitlement to an increased evaluation for high frequency 
hearing loss had been pending since November 1997.  
Accordingly, the issues of entitlement to an effective date 
earlier than April 16, 2003, for the assignment of a 60 
percent disability rating for high frequency hearing loss and 
entitlement to a effective date earlier than January 11, 
2001, for the assignment of a 10 percent disability rating 
for high frequency hearing loss are referred to the RO for 
appropriate development.

The appellant has a claim pending for entitlement to a total 
rating for compensation purposes based on individual 
unemployability, but an appeal of that claim has not yet been 
perfected.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

3.  Since September 1997, the appellant's PTSD has been 
manifested by irritability, chronic sleep disturbance, 
intrusive recollections, flashbacks, disturbances in mood, 
and difficulty establishing and maintaining effective work 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating, and no 
higher, for PTSD have been met since December 2, 1998.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2003).

2.  The criteria for a 50 percent disability rating, and no 
higher, for PTSD were met prior to December 2, 1998.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 1997 the appellant was hospitalized at a VA 
facility for depressed mood.  A Global Assessment of 
Functioning (GAF) score of 50 was assigned.  No overt 
symptoms of psychosis were seen.

VA outpatient treatment records dated from December 1998 to 
August 1999 show treatment of the appellant for severe, 
chronic PTSD.  The appellant's symptoms included low 
frustration tolerance and irritability.  The appellant was 
chronically anhedonic, anxious, edgy, and distrustful of 
others.  He expressed no suicidal or homicidal ideations, but 
he was quick to talk of violence if he perceived injustice.  
He had a long history of violent temper outbursts with 
physical attacks on others.  A GAF score of 45 was assigned 
in December 1998.  A GAF score of 50 was assigned in March 
1999 and May 1999.

At an August 1999 VA PTSD examination, the appellant reported 
that he had been terminated from his job three weeks 
previously.  He complained of restlessness, becoming easily 
fatigued, and irritability.  He had occasional difficulty 
sleeping.  He stated that it seemed as though recollections 
of Vietnam experiences were always in his head.  He was able 
to discuss Vietnam with others.  He had no difficulty 
trusting other people.  He denied suicidal and homicidal 
ideations.  He was able to relax in public places.  He had 
occasionally an exaggerated startle response.  He preferred 
to be alone.  On examination, he was casually dressed.  He 
had a neatly trimmed beard and poor dentition.  He was 
cooperative throughout the examination and exhibited good eye 
contact.  The appellant's speech was regular rate and rhythm.  
He described his mood as all right.  His affect was congruent 
with his stated mood.  His thought process was linear.  His 
thought content was negative for suicidal and homicidal 
ideations.  No overt psychoses were seen.  His registration 
was good and he remembered two out of three items on recall 
examination.  His insight and judgment were adequate.  The 
examiner diagnosed generalized anxiety disorder with PTSD 
features.  A GAF score of 55 was assigned.

VA outpatient treatment records dated from March 2000 to 
September 2000 show treatment of the appellant for chronic 
PTSD.  The appellant's symptoms included intrusive 
recollections, nightmares, disturbed sleep, low frustration 
tolerance, and irritability.  The appellant was chronically 
anhedonic, anxious, tense, and distrustful of others.  A GAF 
score of 54 was assigned in March 2000, June 2000, and 
September 2000.

In a January 2001 statement, a VA physician noted that the 
appellant had PTSD with a high level of anxiety and paranoia.

From April 2001 to May 2001 the appellant attended and 
completed a VA PTSD outpatient treatment program.  At a May 
2001 vocational rehabilitation consultation, the appellant 
reported that he had last worked in 1998, at a chicken 
processing plant.  He had previously worked in construction, 
plumbing, and electrical jobs.  He reported that when he went 
shopping, he had to be accompanied and that he would not 
leave his car if many people were present.  When faced with 
other people, he became tense, anxious, and was quick to 
react with unprovoked attacks against others.  His ability to 
have relationships with other people had deteriorated 
severely in recent years.  When he worked, he had gotten into 
arguments with his supervisors and co-workers.  His inability 
to get along had resulted in him being fired from many jobs.

On examination, the appellant had normal concentration.  His 
recent memory was intact.  He was oriented to person, place, 
and time.  His speech and thinking were within normal limits.  
He was successful in attempting to repeat six digits forward 
and three digits backward.  His attempt at serial sevens was 
unsuccessful.  He was moderately impaired in responding to 
supervision and in dealing with co-workers on the job.  He 
was mildly impaired in following job duties and instructions.  
His cognitive functioning was estimated to be in the average 
range.  The examiner opined that the severity of the 
appellant's physical symptoms and PTSD symptoms impaired his 
ability to process work procedures and instructions required 
for competitive employment.  The appellant's emotional 
lability prevented him from getting along with co-workers 
without distracting them or exhibiting behavioral extremes.  
These severe psychiatric problems prevented the appellant 
from being able to meet the demands of work on a sustained 
basis in a competitive work environment.  The appellant was 
neither employable nor feasible for vocational rehabilitation 
due to the severity of his physical and psychiatric problems.

In June 2001 the appellant was treated as a VA outpatient for 
PTSD and comorbid generalized anxiety disorder.  The 
appellant had recently completed a six-week PTSD program.  He 
had successfully learned how to modify and redirect his anger 
responses effectively.  He had recurring intrusive memories 
and recurring nightmares.  The appellant was unemployed and 
lived with friends.  His mood was anhedonic but stable.  
Affect was somewhat anxious but notably less irritable than 
in the past.  A GAF score of 50 was assigned.

At an August 2001 VA PTSD examination, the appellant reported 
that he had flashbacks and recurrent thoughts of his Vietnam 
experiences.  He woke at night because of nightmares of his 
Vietnam experiences.  He denied suicidal or homicidal 
ideation.  He denied hearing voices or seeing things.  He 
denied racing thoughts.  He lived with a friend of his and 
the friend's family.  He had been dating his current 
girlfriend for two years.  He had not worked for the previous 
three years.  On examination, the appellant was pleasant and 
cooperative.  The appellant's psychomotor function was within 
the normal range.  His mood was good.  The affect was wide-
ranged.  Speech was regular rate and rhythm.  His memory was 
fair.  There were no auditory or visual hallucinations.  
There were no obsessions or compulsions.  The thought content 
showed no loose associations or flight of ideas.  There was 
no tangentiality, circumstantiality, or thought blocking.  
The appellant was oriented to person, place, and time.  His 
judgment and insight were fair.  The examiner diagnosed PTSD 
of moderate severity.  The examiner assigned a GAF score of 
65.

In October 2001 the appellant was treated as a VA outpatient 
for PTSD and comorbid generalized anxiety disorder.  The 
appellant's chronic PTSD and comorbid generalized anxiety 
disorder caused social, interpersonal, and occupational 
dysfunction and unemployability.  The appellant's symptoms of 
PTSD included intrusive memories, nightmares, hypervigilance, 
and irritability.  His mood was chronically and presently 
anhedonic.  Affect was anxious.  A GAF score of 47 was 
assigned.

VA outpatient treatment records from November 2001 to 
September 2002 show treatment of the appellant for PTSD.  In 
November 2001 the appellant reported that he was doing fair.  
In May 2002 the appellant reported that he did not sleep well 
and that he was irritable.  He had low frustration tolerance 
and mood swings.  He had learned to better handle his anger 
due to recent treatment.  He tended to avoid crowds and be a 
loner although he maintained contact with several friends 
from his PTSD program.  His work history was unstable.  He 
had not worked since 1999.  He currently lived with a friend.  
A GAF score of 40 was assigned.  In April 2002 the appellant 
reported that he continued to do well.  In September 2002 it 
was noted that the appellant had been doing better with his 
new medications.  He seemed brighter and more social.  

In June 2002 the appellant underwent a VA neuropsychology 
evaluation.  He was an anxious but cooperative examinee.  The 
appellant stated that his mind wandered easily although he 
denied significant problems keeping track of the plot or main 
idea of television shows, movies, books, or magazine 
articles.  He did not sleep well at night.  He had crying 
spells at least once per week.  He felt sad and became 
tearful easily.  He had anhedonia, apathy, hopelessness, 
feelings of worthlessness, and anergia.  He denied suicidal 
ideation.  He chronically felt anxious.  He was hypervigilant 
and easily startled.  He had occasional flashbacks and 
intrusive thoughts.  He denied auditory or visual 
hallucinations.  He denied having misperceptions or 
delusions.  He was suspicious and mistrustful of others and 
avoided crowds.  He had anger control problems, but those 
problems had improved since he had completed a PTSD program 
in 2001.  He had had numerous conflicts with supervisors and 
co-workers resulting in the loss of employment.  He denied 
current or recent homicidal intent.  His confidants included 
his two sons and the couple with whom he lived.  His social 
activities were limited to his sons and the friends with whom 
he lived.  He spent his time exploring the Internet, 
performing household chores, and watching television.  He had 
worked previously in plumbing and electrical fields.  He 
often lost jobs due to his short temper and resulting 
conflicts with his supervisors or co-workers.  He had last 
worked in 1999.  He had quit his last job because of hernia 
surgeries.  He had been married and divorced twice.  He had 
two adult sons.  He had a good relationship with his sons.

On examination, the appellant was well groomed and 
appropriately dressed.  He was alert and was not confused or 
disoriented.  He was pleasant and cooperative, and his 
behavior was socially appropriate.  His mood was moderately 
anxious, greater on timed or difficult tasks.  His affect was 
good, and his range of expression was appropriate.  His 
attention, concentration, and spontaneous mental tracking 
were good, but he had significant problems on mental 
sequencing tasks.  He complained of being distracted by 
thoughts about Vietnam.  He had no difficulty comprehending 
tasks.  In conclusion, the examiner reported that the 
appellant exhibited significant impairment in psychomotor 
speed and complex visuomotor sequencing.  He showed mild 
impairment in visuospatial problem-solving skills, simple 
visuomotor sequencing, and complex auditory attention/mental 
sequencing.  On tests of verbal memory and visual memory, his 
initial acquisition was diminished, but his retention was 
excellent.  No impairment was evident in other areas, 
including verbal reasoning and language skills.  Diagnoses 
included cognitive disorder, not otherwise specified, and 
PTSD.  The examiner assigned a GAF score of 50.

VA outpatient treatment records dated from January 2003 to 
March 2004 show treatment of the appellant for PTSD.  The 
appellant had few complaints of PTSD.  The appellant's 
symptoms included intrusive thoughts and nightmares.  In May 
2003 it was noted that the appellant continued to have 
multiple physical health problems.  In August 2003 the 
appellant complained because he had been denied compensation 
benefits for unemployability.  The appellant stated that he 
would be able to work for pay were he not disabled due to 
pain.  The psychologist pointed out to the appellant that he 
was not service connected for his pain disability and that it 
did not appear that his PTSD was disabling to a moderate 
degree.  In December 2003 a GAF score of 59 was assigned.  In 
January 2004 a GAF score of 62 was assigned.  In March 2004 a 
GAF score of 65 was assigned.

At a July 2003 VA PTSD examination, the appellant reported 
that he lived with his brother and sister-in-law.  He was 
followed regularly by VA for psychological treatment.  He had 
participated in programs including a trauma recovery program.  
He had quit working at a chicken processing plant in 1999 and 
had not worked since that time.  He had had to stop working 
after requiring time off for multiple hernia repairs.  As 
part of a cleanup crew, he had been required to lift heavy 
machines in order to sterilize them.  The job was also nerve-
wracking.  He reported interpersonal incidents including an 
episode where a security guard had tried to hurry him.  He 
had realistic dreams of Vietnam approximately four times per 
week.  Memories of Vietnam were generally present. He had 
"bad days" approximately twice per month.  He had a hard 
time with loud noises such as fireworks.  On a typical day, 
he awoke early, drank coffee, smoked cigarettes, and 
"piddled" around the house.  He and his brother performed 
small painting jobs on his brother's house and sometimes 
built birdhouses as a hobby.  He performed tasks such as 
ironing and laundering clothes, vacuuming, and mopping.  He 
was able to shop, attend church, and eat at restaurants.  He 
did not typically attend movies.  He ate meals with his 
brother's family.  He watched television.  He had two adult 
sons.  He was divorced.  He got along with his family members 
and his former spouse.

On examination, the appellant was neatly dressed and groomed.  
He was talkative and had a sense of humor.  His affect was 
expressive.  His mood was euthymic.  His speech was normal 
and productive.  He denied suicidal or homicidal ideas.  He 
denied hallucinations.  He had no unusual thought content.  
He admitted to some memory problems.  He was able to name the 
seven most recent Presidents in reverse chronological order.  
He was oriented to person, place, time, and situation.  He 
kept up with his own financial affairs.  He had a good 
vocabulary.  His insight and judgment were pretty good.  He 
had no abnormal involuntary movements.  Psychomotor activity 
was normal or slightly agitated.  The appellant denied 
hypervigilance or keeping a gun.  Diagnoses included PTSD.  
The examiner assigned a GAF of 65.  The examiner noted that a 
review of the appellant's claims folder showed a history of 
two head injuries.

At a February 2004 hearing, the appellant testified that he 
was treated for his PTSD once per month.  He was seen for 
individual therapy.  He did not attend group therapy because 
he disliked crowds.  He had frequents thoughts about his 
experiences in Vietnam.  His sleep was disrupted 
approximately three times per night by nightmares or 
flashbacks.  He lived with his brother.  He had been divorced 
for 17 years.  He had been employed as an electrician and a 
plumber.  He was unable to perform that type of work any 
longer because he was unable to concentrate on his work.  He 
became nervous.  He became frustrated with co-workers easily 
and was unable to control his rage.  He had beaten a co-
worker with a board.  Although he performed work at his 
brother's home, the work was not of professional quality.  He 
attended church regularly.  He was unable to be around crowds 
of Vietnam veterans.  He watched the news because he felt a 
bond with the Persian Gulf soldiers.  He had been advised 
that he was not eligible for vocational rehabilitation.

At a February 2004 VA PTSD examination, the examiner reviewed 
the appellant's claims folder.  The appellant was currently 
being treated at a VA medical center.  He was seen by a 
therapist approximately once per month.  Eleven GAF scores, 
provided by a total of five different physicians, since 
October 2002 had ranged from 55 to 62.  The appellant had 
been hospitalized during his second period of service in 
approximately 1976 and had been hospitalized approximately 
three times since then.  One of the hospitalizations was for 
a six-week trauma recovery program.  The appellant had been 
divorced twice.  He had two adult sons.  He worked primarily 
as a self-employed electrician and plumber until 1998.  From 
1998 to 1999, he worked on a cleanup crew at a chicken 
processing plant.  He had been unemployed since that time.  
He had lived with his brother and sister-in-law since August 
2002.  He "piddle[d]" around the house, occasionally built 
birdhouses, and helped keep the house clean and repaired.  He 
had a girlfriend, whom he saw at least once per month.

On mental status examination, the appellant was described as 
neatly but casually dressed.  His speech was normal.  He was 
alert and well oriented.  He described his mood as nervous.  
His affect was initially quite tense but during the interview 
he relaxed and was pleasant.  He answered questions directly 
and appropriately.  He denied any current suicidal or violent 
ideation.  There was no evidence of illogical or delusional 
thought processes.  Judgment was adequate to avoid common 
danger.  Insight was equivocal.  The appellant's memory for 
recent events was somewhat impaired, but the appellant was 
nevertheless able to give a logical and coherent history.  
Neuropsychological testing in June 2002 had revealed evidence 
of a cognitive disorder.  Diagnoses included PTSD.  The 
examiner assigned a GAF score of 55 based solely upon the 
appellant's PTSD.  The examiner added that the appellant had 
had a long history of anxiety symptoms.  The appellant's 
ongoing symptoms of PTSD produced moderate impairment in both 
social and industrial areas.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45620, 45629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In the present case, a substantially complete application was 
received on November 5, 1997.  Thereafter, in a rating 
decision dated in February 1998, the appellant's claim was 
denied.  Only after that rating action was promulgated did 
the RO, on March 17, 2003, provide notice to the appellant 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Nevertheless, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant on March 17, 2003, was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the RO at that time, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated.   A rating decision was provided to 
the appellant in March 2003 and Supplemental Statements of 
the Case (SSOCs) were provided to the appellant in September 
2003 and March 2004.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error to the 
appellant.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Letters from the RO dated on March 17, 2003; 
April 21, 2003; and June 13, 2003 each complied with these 
requirements.  Additionally, the RO contacted the appellant 
by telephone twice in May 2003 to comply with the notice 
requirements of the VCAA.  The appellant had no additional 
evidence.

Additionally, the Board notes that the March 17, 2003; April 
21, 2003; and June 13, 2003 letters to the appellant properly 
notified him of his statutory rights.  That is, even though 
the letters requested a response within 30 days, a recently 
enacted amendment to the VCAA clarified that the one-year 
period within which evidence may be submitted does not 
prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §§ 5102, 5103).

As for VA's duty to assist a veteran, the appellant's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the service-connected disability) records exist 
that have not been obtained.  As for VA's duty to obtain a 
medical examination, the appellant was provided VA 
examinations in August 1999, August 2001, July 2003, and 
February 2004.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2003).  There is no 
reasonable possibility that further assistance to the 
appellant would substantiate his claim.  See 38 C.F.R. § 
3.159(d) (2003).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2003); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2003).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2003).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).

The appellant's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  Under Diagnostic Code 9411, 10, 30, 
50, 70 and 100 percent ratings are warranted in the following 
circumstances:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.  [10 
percent].

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2003).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2003).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2003).

The medical evidence shows that the appellant has been 
assigned GAF scores of 40, 45, 47, 50, 54, 55, 59, 62, and 65 
based upon his impairment from PTSD.  A GAF score of 31-40 
contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  See DSM-IV at 
44-47.  A GAF score of 41-50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.  A GAF score of 51-60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Id.  A GAF 
score of 61-70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id.  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

Although the Board has considered the appellant's entire 
medical history, recent treatment records present a clear, 
consistent picture of the appellant's psychiatric disorder.  
The appellant's PTSD is manifested by irritability, chronic 
sleep disturbance, intrusive recollections, and flashbacks.  
Additionally, the appellant has a history of impaired impulse 
control.  He has disturbances in mood and has difficulty 
establishing and maintaining effective work relationships.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor and concludes that the 
objective medical evidence shows disability that more nearly 
approximates that which warrants the assignment of a 50 
percent disability rating but no higher.  See 38 C.F.R. § 4.7 
(2003).  The appellant's most significant symptoms are his 
irritability and his difficulty in establishing effective 
work relationships.  Because of the effect of these symptoms, 
the appellant's overall disability picture more nearly 
approximates the criteria for a 50 percent disability rating 
than a 30 percent disability rating.  The appellant's 
symptoms result in reduced reliability and productivity in 
occupational and social functioning.

The Board considered assigning the appellant a rating higher 
than 50 percent; however, the preponderance of the evidence 
is against the assignment of a disability rating greater than 
50 percent.  The appellant does not meet the criteria for a 
rating higher than 50 percent.  For example, there is no 
recent evidence in the record of suicidal ideation; 
obsessional rituals; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or inability to 
establish and maintain effective relationships.  The 
appellant's judgment has consistently been noted to be 
adequate.  His memory has been noted to be grossly intact.  
His speech has been regular in rate and rhythm.  In order to 
evaluate the appellant's PTSD as 70 percent disabling, his 
disability must more nearly approximate the criteria for that 
rating than for the lower rating.  In this case, the 
appellant's symptoms more nearly approximate those required 
for a 50 percent rating, and the appellant's symptoms do not 
result in deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking, or mood.  Although 
the appellant is unemployed, he functions well socially, and 
he was employed until 1999 when he lost his job due to 
physical problems.  He gets along well with his brother and 
his brother's family.  He has a girlfriend and attends church 
regularly.  Therefore, a higher rating is not warranted.

In order to evaluate the appellant's PTSD as 70 percent 
disabling, it is required that his disability more nearly 
approximate the criteria for that rating than for the lower 
rating.  Although the appellant has a history of 
confrontations with co-workers and supervisors because of 
impaired impulse control, satisfaction of one of the criteria 
listed for a 70 percent disability rating is insufficient to 
support that rating.  The overall effect of the appellant's 
symptoms of PTSD more nearly approximates the criteria for a 
disability rating of 50 percent but no higher.

The evidence supports a rating of 50 percent, but no higher, 
for PTSD under Diagnostic Code 9411, at any time since the 
appellant was hospitalized in September 1997.  The Board has 
considered the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the level of the appellant's 
disability in his favor.  However, for the reasons discussed 
above, the objective medical evidence did not create a 
reasonable doubt regarding the level of his disability from 
PTSD.  

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2003).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2003).

The Board notes first that the schedular evaluations for PTSD 
are not inadequate.  Higher ratings are provided for 
impairment due to psychiatric disabilities; however, the 
medical evidence reflects that those manifestations are not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability picture in this case.  The 
appellant has not required any recent periods of 
hospitalization for his service-connected PTSD.  

It is undisputed that the appellant's service-connected 
disability has an adverse effect on his employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2003).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation for PTSD under 
38 C.F.R. § 3.321(b)(1) is not warranted.

The Board notes again that the appellant has a pending claim 
for entitlement to a total disability rating for compensation 
based on individual unemployability due to all of his 
service-connected disabilities.


ORDER

Entitlement to a 50 percent disability rating, and no more, 
for post-traumatic stress disorder (PTSD), prior to December 
2, 1998, is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.

Entitlement to a 50 percent disability rating, and no more, 
for PTSD, since December 2, 1998, is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



